DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al. (US 2006/0258938) in view of Khalili (US 2005/0096502) 
Regarding claim1, Hoffman discloses a medical system (100; Fig. 1) comprising: a display (104; Fig. 1; par. [0049]); and a processor (101) configured to: determine an optimal position for an image capturing instrument to view working ends of a plurality of medical instruments (par. [0011]-[0012], [0029], [0054], [0073], [0082] and [0173]-[0181]; uses information of the position of orientation of the plurality of instruments to ensure they are visible in the captured image) and cause the optimal position to be displayed on the display along with an image captured by the image capturing instrument of the working ends of the plurality of medical instruments (par. [0007] and [0011]). 

Regarding claim 2, Hoffman in view of Khalili disclose the medical system according to claim 1, wherein the processor is further configured to: determine the optimal position for the image capturing instrument to view the working ends of the plurality of medical instruments by finding a location where the working ends of the plurality of medical instruments are equidistant from a center of the image presently capturable by the image capturing instrument (par. [0015]; capable of such determination as the distance between the tools is measured to generate graphical overlays in order to provide information to the surgeon during a procedure).
Regarding claim 4, Hoffman discloses a method comprising: a processor determining an optimal position for an image capturing instrument to view working ends of a plurality of medical instruments (par. [0011]-[0012], [0029], [0054], [0073], [0082] and [0173]-[0181]; uses information of the position of orientation of the plurality of instruments to ensure they are visible in the captured image); and the processor causing the optimal position to be displayed on the display along with an image captured by the image capturing instrument of the working ends of the plurality of medical instruments (par. [0007] and [0011]). 
However, Hoffman does not specifically disclose the plurality of medical instruments and the image capturing instrument are each extending out of a distal end of an entry guide. Khalili discloses a robotic surgical device for laparoscopic surgery having an entry guide (4) with a plurality of instruments (52/54/56/326; Fig. 1C and 13B) extending through and out of a distal end (6) of the entry guide (4) (par. [0048]-[0051], [0054], [0056], [0066], and [0079]), wherein the plurality of instruments includes an image capturing instrument (par. [0066] and [0079]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the instruments and guides of Hoffman to include the single entry guide with articulable instruments extending there through in order to provide an integrated device that allows simple deployment of multiple surgical tools inside a human body, thus minimizing surgical trauma to the patient and decreasing the complexity involved in operating the surgical instruments, thereby providing substantial medical and economic benefits, as taught by Khalili (par. [0008]).
Regarding claim 5, Hoffman in view of Khalili disclose the method according to claim 4, wherein the processor determines the optimal position for the image capturing instrument to view the working ends of the plurality of medical instruments by: the processor determining a location where the working ends of the plurality of medical instruments are equidistant from a center of the image presently capturable by the image capturing instrument (par. [0015]; capable of such determination as the distance between the tools is measured to generate graphical overlays in order to provide information to the surgeon during a procedure).
Regarding claim 7, Hoffman discloses a method comprising: one of providing and receiving, first one or more processor executable instructions to determine an optimal position for an image capturing instrument to view working ends of a plurality of medical instruments (par. [0011]-[0012], [0029], [0054], [0073], [0082] and [0173]-[0181]; uses information of the position of orientation of the plurality of instruments to ensure they are visible in the captured image); and one of providing and receiving, second one or more processor executable instructions to cause the optimal position to be displayed on the display along with an image captured by the image capturing instrument of the working ends of the plurality of medical instruments (par. [0007] and [0011]). 
However, Hoffman does not specifically disclose the plurality of medical instruments and the image capturing instrument are each extending out of a distal end of an entry guide. Khalili discloses a robotic surgical device for laparoscopic surgery having an entry guide (4) with a plurality of instruments (52/54/56/326; Fig. 1C and 13B) extending through and out of a distal end (6) of the entry guide (4) (par. [0048]-[0051], [0054], [0056], [0066], and [0079]), wherein the plurality of instruments includes an 
Regarding claim 8, Hoffman in view of Khalili disclose the method according to claim 7, wherein the first one or more processor executable instructions includes third one or more processor executable instructions to determine a location where the working ends of the plurality of medical instruments are equidistant from a center of the image presently capturable by the image capturing instrument (par. [0015]; capable of such determination as the distance between the tools is measured to generate graphical overlays in order to provide information to the surgeon during a procedure).

Claims 3, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman in view of Khalili as applied to the claims above, and further in view of Hoeg (US 2005/0054895).
Regarding claim 3, Hoffman in view of Khalili disclose the medical system according to claim 1, further comprising: wherein the processor is further configured to: generate a computer model of the plurality of medical instruments by using state information from a plurality of sensors adapted to generate the state information by 
However, Hoffman does not specifically disclose that the processor is configured to adjust a view of the computer model to a perspective of a first viewing point which is different than a viewing point for an image presently capturable by the image capturing instrument and cause the adjusted view of the computer model to be displayed on the display in a separate window than the image captured by the image capturing instrument of the working ends of the plurality of medical instruments. Hoeg discloses a medical robotic system wherein a controller is configured to adjust a first view of the computer model (80; Fig. 4A) to a perspective of a first fixed viewing point (88; Fig. 4A), to adjust a second view of the computer model to a perspective of a second fixed viewing point (90 or 92; Fig. 4A), wherein the first fixed viewing point and the second fixed viewing point are each different than a viewing point for an image presently capturable by the image capturing image (Fig. 4A; par. [0021]-[0022]). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the functions of the processor of Hoeg into that of Hoffman in order to provide additional views of the instruments in the surgical site to aid the user’s spatial understanding, as taught by Hoeg. Additionally, providing multiple views of the surgical site to the user via separate windows on the display also allows the user to see if one of the plurality of instruments is obscured by another one of the plurality of instruments in the different view. 
Regarding claim 6, Hoffman in view of Khalili disclose the method according to claim 4, further comprising: the processor receiving state information from a plurality of 
However, Hoffman does not specifically disclose the processor adjusting a view of the computer model to a perspective of a first viewing point which is different than a viewing point for an image presently capturable by the image capturing instrument; and the processor causing the adjusted view of the computer model to be displayed on the display in a separate window than the image captured by the image capturing instrument of the working ends of the plurality of medical instruments. Hoeg discloses a medical robotic system wherein a controller is configured to adjust a first view of the computer model (80; Fig. 4A) to a perspective of a first fixed viewing point (88; Fig. 4A), to adjust a second view of the computer model to a perspective of a second fixed viewing point (90 or 92; Fig. 4A), wherein the first fixed viewing point and the second fixed viewing point are each different than a viewing point for an image presently capturable by the image capturing image (Fig. 4A; par. [0021]-[0022]). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the functions of the processor of Hoeg into that of Hoffman in order to provide additional views of the instruments in the surgical site to aid the user’s spatial understanding, as taught by Hoeg. Additionally, providing multiple views of the surgical site to the user via separate windows on the display also allows the user to see if one of the plurality of instruments is obscured by another one of the plurality of instruments in the different view. 
Regarding claim 9, Hoffman in view of Khalili disclose the method according to claim 7, further comprising: one of providing and receiving, fourth one or more processor executable instructions to generate a computer model of the plurality of medical instruments by using state information from a plurality of sensors adapted to generate the state information by sensing states of the plurality of medical instruments (par. [0029], [0063]-[0064], [0073], and [0175]-[0181]).
However, Hoffman does not specifically disclose one of providing and receiving, fifth one or more processor executable instructions to adjust a view of the computer model to a perspective of a first viewing point which is different than a viewing point for an image presently capturable by the image capturing instrument; and one of providing and receiving, sixth one or more processor executable instructions to cause the adjusted view of the computer model to be displayed on the display in a separate window than the image captured by the image capturing instrument of the working ends of the plurality of medical instruments. Hoeg discloses a medical robotic system wherein a controller is configured to adjust a first view of the computer model (80; Fig. 4A) to a perspective of a first fixed viewing point (88; Fig. 4A), to adjust a second view of the computer model to a perspective of a second fixed viewing point (90 or 92; Fig. 4A), wherein the first fixed viewing point and the second fixed viewing point are each different than a viewing point for an image presently capturable by the image capturing image (Fig. 4A; par. [0021]-[0022]). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the functions of the processor of Hoeg into that of Hoffman in order to provide additional views of the instruments in the surgical site to aid the user’s spatial understanding, as taught by Hoeg. Additionally, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795